DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 9-22, 24-25, 27 and 29-30 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, there is no teaching or suggestion in the art of record disclosing a stretchable film comprising an insulating polymer and a semiconducting polymer, wherein the semiconducting polymer is present in an amount of from 0.1 wt% to 3 wt% in combination with the characteristics disclosed in claim 1.  Therefore, independent claim 1 is deemed allowable.
Regarding claims 9-15, 18-22, 24-25, 27 and 29-30, there is no teaching or suggestion in the art of record disclosing a stretchable electronic device comprising a semiconducting film comprising an insulating polymer and a semiconducting polymer, wherein the semiconducting polymer is present in the semiconducting film in an amount of from 0.1 wt% to 3 wt% in combination with first and second electrodes as disclosed in claim 9.  Therefore, independent claim 9 is deemed allowable along with its dependent claims 10-15, 18-22, 24-25, 27 and 29-30.
Regarding claims 16-17, there is no teaching or suggestion in the art of record disclosing a method for manufacturing a stretchable electronic device comprising the step of depositing a film on a first electrode layer, wherein the film comprises an insulating polymer and a semiconducting polymer, wherein the semiconducting polymer is present in the film in an amount of from 0.1 wt% to 3 wt% in combination with the steps of depositing a second electrode and a stretchable support layer as in accordance with claim 16.  Therefore, independent claim 16 is deemed allowable along with its dependent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/29/22